Citation Nr: 1511206	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent, prior to January 18, 2011, for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for ischemic heart disease, and assigned a 10 percent rating, effective July 3, 2007, and a 100 percent rating, effective from January 18, 2011.  Jurisdiction currently resides at the RO in Nashville, Tennessee.  

In July 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1. Prior to August 20, 2007, the Veteran's ischemic heart disease required continuous medication and was productive of a workload of 4.6 METS resulting in dyspnea; at no time had there been any finding of cardiac hypertrophy or dilatation or acute congestive heart failure, nor has there been a finding of left ventricular dysfunction with an ejection fraction of less than 30 percent.

2. Effective from August 20, 2007, the Veteran's ischemic heart disease required continuous medication and was productive of a maximum workload of 7.4 METS, but was not manifested by any finding of cardiac hypertrophy or dilatation, nor was there any finding of left ventricular dysfunction.

3. Effective from December 17, 2009, the Veteran's ischemic heart disease required continuous medication, and a METS Activity level of 3 was assigned, at least in part due to the Veteran's coronary artery disease.  


CONCLUSIONS OF LAW

1. Resolving any doubt in favor of the Veteran, prior to August 20, 2007, the criteria for an initial rating of 60 percent, for ischemic heart disease, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code (DC) 7005 (2014).

2. Effective from August 20, 2007, the criteria for a rating in excess of 10 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, DC 7005 (2014).

3. Resolving any doubt in favor of the Veteran, effective from December 17, 2009, the criteria for a 100 percent rating for ischemic heart disease, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, DC 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2010 and April 2010 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  Since the appellate issue in this respect (entitlement to assignment of an initial higher rating) is a downstream issue from that of service connection (for which the letters in 2010 were sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, a November 2012 statement of the case (SOC) properly provided him notice of the criteria for rating ischemic heart disease, including what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record, and, in addition, provided testimony in this matter in July 2014.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in the aforementioned letters dated in 2010, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, required notice has been given to the Veteran.

As noted above, in July 2014, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned Acting Veterans Law Judge enumerated the issue on appeal, and information was also solicited regarding the evidentiary basis for the Veteran's claim.  Further, the hearing did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  Thus, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Although the Veteran has contended that records from the Social Security Administration regarding his award of disability benefits have yet to be obtained, the Board notes that such records were associated with the claims folder in August 2010.  Further, the Board notes that the Veteran underwent a VA examination in March 2010 to assess the severity of his ischemic heart disease, however, a workload level expressed in METS (metabolic equivalent) was not provided, even though the VA examiner indicated that the Veteran was not a candidate for exercise testing due to moderate to severe peripheral neuropathy.  As set forth below, the pertinent regulation provides that when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. §4.104, DC 7005.  Although the examiner in March 2010 did not estimate a level of activity for the Veteran in METS, the claims folder was reviewed, to specifically include medical records and a February 2010 echocardiogram which included an ejection fraction finding; a history was obtained from the Veteran; and examination findings were reported, along with a diagnosis, which was supported in the record.  Thus, although there is no report of the Veteran's activity level expressed in METS, the Board nonetheless finds that the March 2010 VA examination provides other findings that may be used to assess the severity of the Veteran's ischemic heart disease.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board also notes that there were no VA examinations prior to 2010, and because consideration of this claim turns on the competent evidence prior to January 2011, no current VA examination is necessary or warranted.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

VA treatment records showed that in May 2007, the Veteran complained of chest pain, shortness of breath, and dizziness, and that his symptoms were worsening.  On May 18, 2007, he underwent an exercise tolerance test (ETT) which showed a maximum workload of 4.6 METs, and that he stopped exercising due to dyspnea and left leg pain.  A baseline ECG showed he had sinus bradycardia and his functional capacity was markedly decreased.  In early June 2007, a nuclear myocardial perfusion imaging study revealed premature coronary artery disease (CAD), and possible mild to moderate reversible ischemia, with a left ventricular ejection fraction of 52 percent.  Nitroglycerin, Plavix, and aspirin were prescribed.  On June 25, 2007, he underwent coronary angiography, left heart catheterization, and left ventriculography.  It was noted that he had normal left ventricular systolic function and ejection fraction was approximately 65 percent.  On July 3, 2007, he was again admitted for elective cardiac catheterization, with percutaneous transluminal coronary angioplasty (PTCA), and stent placement.  He had intermittent chest pain with shortness of breath of mild intensity, and occasional dizziness.  He tolerated the procedure without complications.  On July 15, 2007, the Veteran was seen for follow up, and denied chest pain since the stent placement, but experienced random chest tightness some mornings.  Overall he felt his chest pain had improved and he seemed to have less shortness of breath.  The assessment was that his cardiac status was stable.  On August 8, 2007, he complained of chest pain that radiated across his chest and had a burning quality, but he denied any shortness of breath, syncope, or palpitations.  Due to his continued chest pain, he was to be scheduled for nuclear ETT 

VA treatment records further showed that on August 18, 2007, the Veteran underwent nuclear cardiology heart SPECT scan which showed no imagine evidence for reversible ischemia.  On August 20, 2007, he underwent a nuclear cardiology stress test which showed improvement of his cardiac condition after the stent placement, based on a maximum workload of 7.4 METs, and his functional capacity was normal.  In December 2007, he complained of occasional chest pain, but was not sure if this was due to this heart.  He reported missing some doses of Zocor.  In April 2008, he complained of recent spells of transient dizziness with no associated chest pain, and the assessment included coronary artery disease, continued treat with aspirin and Plavix, and status post stents last summer.  

In a statement dated in March 2008, the Veteran reported that although he had been treated for heart problems with stents, he still had weak lung capacity and dizziness.  In a statement dated in April 2008, he reported that his heart problems limited his ability to do the construction work he had done for 30+ years.  

In a statement dated in April 2008, S.W., a co-worker of the Veteran for the past five years, indicated that for the past two years, the Veteran had not been able to hold up on the job as before, and he got short of breath, was not able to lift, and had to take frequent breaks.  

VA treatment records further showed that in March 2009, the Veteran complained of some dyspnea on exertion and chest pain with certain physical activity.  An EKG showed sinus bradycardia with no acute ST changes or ectopy.  A request was made for an ETT with nuclear medicine study.  In April 2009, a nuclear stress test showed marked bradycardia and right axial deviation.  He also underwent nuclear SPECT myocardial perfusion imaging, which showed evidence for mild reversible ischemia of all inferior wall segments extending to the central apex, and left ventricular ejection fraction of 53 to 60 percent by computer.  A baseline ECG showed marked bradycardia and right axial deviation.  In May 2009, he had an abnormal nuclear stress test.  He reported intermittent tightness in the chest, and that sometimes he had to take Nitroglycerin, after which the chest pain went away.  He also reported that the chest pains were coming more often in the last 2 to 3 months.  The assessment included coronary artery disease/angina, with reversible inferior wall ischemia on recent nuclear stress test.  The Veteran was advised to continue with aspirin and Nitroglycerin as needed, and was referred to cardiology.  

VA treatment records showed that on June 9, 2009, the Veteran was seen for increasing chest pain and shortness of breath, an EKG showed sinus bradycardia, and an ejection fraction of 60 percent was noted.  On June 18, 2009, he was admitted to the hospital and underwent cardiac catheterization with PTCA.  It was noted that he had a history of worsening chest pain and shortness of breath, all going on for about 6 to 7 months.  It was noted that his chest pain could happen on exertion and sometimes at rest, but was relieved every time by Nitroglycerin.  A nuclear stress test in April 2009 was noted to reveal a normal ejection fraction, however he had some element of reversible ischemia in the inferior wall.  A left ventricular angiography was noted to show an ejection fraction of 60 percent with normal wall motion.  The final results were listed as single vessel CAD (coronary artery disease), 90 percent, circumflex mid vessel lesion status post PCI with excellent results.  The final recommendations included ASA, Plavix, Integrellin for 18 hours, and medical therapy for CAD risk factors.  Six days later, in June 2009, he was admitted again for chest pain.  He reported he had not been feeling well, had developed sinus congestion/discomfort, fever, dizziness, and a productive cough.  He continued to have some chest pain, but it was much less intense than prior to the procedure.  His clinical scenario was noted to be consistent with a viral illness, but that given the recent discharge and chest pain complaints, he was to be admitted for observation and serial troponins and further monitoring of his fever.  A cardiac monitor revealed a normal sinus rhythm, and an EKG showed no acute changes and a normal sinus rhythm.  The assessment included chest pain and fever secondary to sinusitis versus sinus congestion and bronchitis, and chest comfort resolved, troponins negative, and no changes on EKG.  In July 2009, he was seen for follow-up and he reported occasional tightness in the chest, relieved with one Nitroglycerin tab, but denied shortness of breath, palpitations, and syncope.  He was discharged from the post-interventional clinic and advised to take all medication as prescribed, especially the Plavix, and to continue to work towards quitting smoking.

VA treatment records also showed that in November 2009, the Veteran was seen for a cardiac evaluation with complaints of shortness of breath, dizziness, and diaphoresis.  The assessment included coronary artery disease, with fatigue, dizziness, and lightheadedness, relieved with eating, most likely hypoglycemia.  In December 2009, he also underwent surgery for an unrelated medical condition (hernia repair).  On the anesthesia pre-operative note, dated December 17, 2009, it was noted that he had a "Met Activity Level: 3", and comments, which were noted because the score was below 4, included smoker, PVD, and CAD.  An echocardiogram dated December 17, 2009, revealed sinus bradycardia, possible left atrial enlargement, and a borderline ECG, with no significant change found when compared with ECG of November 23, 2009.  Subsequent echocardiograms dated in December 2009 revealed sinus bradycardia and an otherwise normal ECG.  After the hernia surgery was completed, the Veteran reported having chest pain with a burning sensation.  An EKG was done, which showed sinus bradycardia and troponin levels were tested.  

VA treatment records further showed that in February 2010, the Veteran underwent an echocardiogram which revealed a normal study; left ventricular size, thickness, and function were normal; ejection fraction was 65 percent, and no wall motion abnormalities.  Thereafter, he was seen for follow up after an echocardiogram, adjustment of eating pattern, and lifestyle modifications.  He reported occasional chest burning after eating, but no other chest pain or discomfort.  He reported shortness of breath relieved with rest, gradually worsening, but he did not feel as poorly as before the stent placement.  He also reported lightheadedness, dizziness, fatigue, and diaphoresis, which was relieved with eating.  It was noted that an EKG revealed a normal sinus rhythm (NSR).

On a VA heart examination in March 2010, it was noted that the Veteran had much relief after the PTCA and stent placement.  He denied paroxysmal nocturnal dyspnea (PND), orthopnea, leg swelling, congestive heart failure, acute myocardial infarction, rheumatic heart disease, syphilitic heart disease, valvular heart disease, endocarditis, and pericarditis.  It was noted that he was not a candidate for exercise testing due to moderate to severe peripheral neuropathy, however, the examiner reviewed the echocardiogram of February 2010, which revealed normal left ventricular size and function, and an ejection fraction of 65 percent.  There was trace mitral regurgitation, but no pericardial effusion or wall motion abnormality.  It was noted that the Veteran used to work construction, but could not due to peripheral neuropathy.  The final impression was ischemic heart disease.

VA treatment records showed that in August 2010, the Veteran was seen for follow up after an echocardiogram and evaluation of his cardiac status.  He complained of feeling very tired and reported occasional chest pain that occurred randomly with a burning sensation for 15 to 20 minutes, that was usually relived with Nitroglycerin.  He reported feeling chest pain every 3 to 4 weeks, with no other associated symptoms, but that it was essentially the same chest pain since the last cardiac catheterization.  It was also noted that he had recently been admitted for chest pain, with no intervention, and then admitted to the VA ER and treated for COPD and chest wall pain.  He reported shortness of breath with exertion, relived with rest, and gradually worsening.  He reported feeling better than prior to his stent placement.  It was noted that an EKG echocardiogram revealed sinus bradycardia.  The assessment included coronary artery disease, chronic stable angina, shortness of breath, bradycardia, adjustment of medication, and to continue medical management/risk factor/lifestyle modifications, with no further cardiac evaluation indicated at present unless clinical status changes.  

Received in September 2010 was a letter from a VA cardiologist to address the Veteran's functional limitations.  It was noted that the Veteran reported he was no longer able to do his housework, yardwork, or grocery shopping, and relied on his children for those activities.  It was also noted that he was unable to do his usual occupation which was construction.  The VA cardiologist indicated that the Veteran was followed in VA primary care and cardiology clinics for multiple complex medical problems, was short of breath with exertion, easily fatigued with minimal activity, and had limited exercise tolerance.  

On a VA Disability Benefits Questionnaire (DBQ) dated in January 2011, it was noted that the Veteran had ischemic heart disease that was treated with continuous medication.  It was noted that coronary artery disease and bradycardia were diagnosed in 2007.  He had received treatment with percutaneous coronary intervention in July 2007 and June 2009.  He did not have congestive heart failure.  It was noted that his most recent diagnostic exercise test was on May 18, 2007, at which time a METS level of 4.6 was assigned.  Exercise METS testing was not conducted at that time, but it was noted that at 1 - 3 METS, the Veteran reported having fatigue, angina, and dyspnea, but not dizziness, or syncope.  A 1 - 3 METS level was noted to be consistent with activities such as eating, dressing, taking a shower, and slow walking for 1 to 2 blocks.  It was noted that he underwent cardiac catheterization in June 2009, an echocardiogram in February 2010, a chest x-ray in June 2010, and an EKG in August 2010.  There was no evidence of cardiac hypertrophy or dilatation.  It was noted that the ischemic heart disease had an impact on the Veteran's ability to work.  It was also noted that he had chronic angina, shortness of breath/dyspnea on exertion, and was easily fatigued.  It was also noted that the last clinical note dated in August 2010 indicated that the Veteran was no longer able to work or be active.  

III. Analysis

The Veteran essentially contends he should be entitled to an initial rating in excess of 10 percent, prior to January 18, 2011, for his service-connected ischemic heart disease.  He basically indicated that he would be satisfied with a rating in excess of 10 percent from June 2009 through December 2009 because of the METS level at that particular time.  

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's ischemic heart disease has been rated under Diagnostic Code (DC) 7005, which provides that a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is assigned when a workload of 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except:  (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100% evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100.

Review of the record shows that prior to January 2011, the Veteran's service connected ischemic heart disease has manifested symptoms that have varied in severity, including chest pain, shortness of breath, dizziness, and fatigue; required continuous treatment with medication, including Nitroglycerin, aspirin, and Plavix; and has necessitated several surgical procedures, including cardiac catheterizations in June 2007, July 2007, and June 2009, but has not include any notation or finding of cardiac hypertrophy or dilatation or congestive heart failure.  

The record reflects that the RO has essentially assigned a 10 percent disability rating for the initial timeframe (prior to the 100 percent rating assigned effective in January 2011) based on the Veteran's need for continuous medication, and a finding that the Veteran's ischemic heart disease did not meet the criteria for a higher rating of 30 percent.  The Board notes, however, that there are objective findings in the record, prior to January 2011, that delineate distinct time periods in which the Veteran's ischemic heart disease manifested symptoms which warrant different evaluations; thus, the assignment of staged ratings is appropriate.  Fenderson v. West, supra.  In that regard, the Board notes that on May 18, 2007, the Veteran underwent an ETT which showed a maximum workload of 4.6 METS and that he stopped exercising due to dyspnea and left leg pain.  Thereafter, findings of premature coronary artery disease, possible mild to moderate reversible ischemia, and ejection fraction of 52 percent were made.  In June 2007 and again in July 2007, the Veteran underwent cardiac catheterizations, which improved his cardiac symptoms and stabilized his cardiac status.  Likewise, thereafter, on August 18, 2007, a finding of no evidence of reversible ischemia was made, and on August 20, 2007, a nuclear stress test showed that the Veteran had improved cardiac condition after stent placement, a maximum workload of 7.4 METS, and normal functional capacity.  Thus, prior to August 20, 2007, the Veteran's ischemic heart disease met the criteria for the assignment of a 60 percent rating, based on a maximum workload of 4.6 METS.  See 38 C.F.R. § 4.104, DC 7005.  Effective prior to August 20, 2007, however, there was no finding of congestive heart failure, or a workload less than 4.6 METS, or left ventricular dysfunction with an ejection fraction of less than 30 percent, thus, the criteria for a 100 percent were not met or approximated.  See 38 C.F.R. § 4.7.  Based on the foregoing, a 60 percent initial rating, but no more, is warranted for ischemic heart disease, prior to August 20, 2007.  

In considering the period from August 20, 2007, the Board notes that in order to assign a higher rating of 30 percent, the competent evidence of record would need to show or approximate a workload of 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation.  See 38 C.F.R. § 4.104, DC 7005.  As noted above, however, on August 20, 2007, the Veteran's nuclear stress test revealed a maximum workload of 7.4 METS, and at that time, the Veteran's cardiac status was improved and his functional capacity was normal.  Thereafter, he had occasional chest pain and dizziness, but continued to treat his CAD with medication.  In March 2009, he complained of dyspnea on exertion and chest pain with certain physical activity, an EKG showed sinus bradycardia, a nuclear stress test showed marked bradycardia, and imaging showed evidence of mild reversible ischemia and left ventricular ejection fraction of 53 to 60 percent, which was later interpreted as normal.  In June 2009, he underwent another cardiac catheterization, and while he continued to have some chest pain after the procedure, all testing for cardiac function was essentially normal.  It was not until December 17, 2009, that the criteria for a rating in excess of 10 percent were met as that was when the Veteran underwent a pre-operative anesthesia check and it was noted he had a METS activity level of 3, essentially based on his smoking, PVD, and CAD.  While the METS activity level was based only in part on the Veteran's ischemic heart disease, and there is no indication that he underwent exercise testing at that time in order to establish a METs activity level of 3, given the evidence noted above and, the Board finds that there is no reason to discount or not consider this METs level which clearly meets the criteria for the assignment of a 100 percent rating pursuant to 38 C.F.R. § 4.104, DC 7005.  Further, review of the competent evidence of record dated subsequent to December 17, 2009, shows that the Veteran continued to experience some chest pain and shortness of breath, but he experienced much relief after the cardiac catheterization in June 2009, and an echocardiogram in February 2010 revealed a normal study and an EKG revealed a normal sinus rhythm.  A VA examination in March 2010 noted that the Veteran was not a candidate for exercise testing due to peripheral neuropathy; thus no METs activity level was provided.  Thereafter, however, the record shows that the Veteran's functional capacity and cardiac status declined, as highlighted by the VA cardiologist in a letter dated in August 2010.  The evidence is therefore at least in equipoise regarding the severity of the Veteran's ischemic heart disease as of December 17, 2009.  As a result, the Board will resolve doubt in the Veteran's favor and allow a 100 percent rating, effective December 17, 2009, the date a METs activity level of 3 was noted in VA treatment records.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds that the Veteran's disability picture due to his service-connected ischemic heart disease is adequately contemplated by the rating schedule, and that the rating criteria (DC 7005) provide for a greater evaluation for more severe impairment.  Thus; the Board concludes that criteria for referral for the assignment of an extraschedular disability rating have not been met at any point prior to December 17, 2009.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to August 20, 2007, an initial rating of 60 percent, for ischemic heart disease, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Effective from August 20, 2007, the criteria for a rating in excess of 10 percent have not been met.

Effective from December 17, 2009, a 100 percent rating, for ischemic heart disease, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



______________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


